DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s claim amendments and arguments in the reply filed on November 04, 2021 are acknowledged and have been fully considered. Claims 16-21, 23-24, 26-27, and 33-42 are pending.  Claims 16-21, 23-24, 26 and 33-42 are under consideration in the instant office action. Claim 27 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 36-42 are newly added. Claims 1-15, 22, 25, and 28-32 are canceled. Applicant’s amendments and arguments necessitated a new ground of rejections with regard to some of the newly added claims.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21, 23-24, 26 and 33-35 remain rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (Nanotechnology, 24, 1-8, 2013, previously provided), Wen (Int. J. Hyperthermia, November 2009; 25(7): 533–541, previously cited), and Sears et al. (WO 2015/038731, previously cited), and Thamphiwatana et al. (Langmuir, 29, 12228-12233, 2013, previously provided), and as evidenced by the definition of laser by Merriam Webster dictionary, accessed on March 2, 2020, previously cited).
Note: The claims are examined with respect to the elected species.
Note: Laser is defined as “a device that utilizes the natural oscillations of atoms or molecules between energy levels for generating a beam of coherent electromagnetic radiation usually in the ultraviolet, visible, or infrared regions of the spectrum also : the beam of coherent radiation itself”
Applicant Claims
Applicant claims a method for disrupting and/or altering a microbiological film.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jo et al. teach in the abstract a method for biofilm disinfection by raising biofilm temperature using the photothermal effect of a gold nanorod cluster. Gold nanorods (GNRs) are capable of generating enough heat to lyse bacteria by heating biofilm via laser irradiation. To test this, GNRs are synthesized using wet chemistry and a single GNR cluster is fabricated using photo-lithography technique. The GNR cluster is directly applied to the biofilm and its effects on bacteria are measured before and after laser irradiation. The photothermal effect of GNRs on the biofilm structure results in a considerable reduction of cell viability and biofilm thickness. Several quantitative measurements of bacterial mortality and biofilm destruction show an increase in efficacy with increasing durations of laser irradiation. Scanning electron microscopy images of the irradiated bacteria show obvious morphological damage such as rupture or collapse of the bacterial cell membrane in the biofilm. These results indicate that GNRs are useful and a potential material for use in photothermal treatments, particularly biofilm disinfection. Jo et al. disclose in page 2 that recently, metal particle can absorb many photons because metal particles are extremely efficient absorbers of light. Consequently, all the absorbed energy ends up as heat, so high temperatures can be generated. Among many metal nanoparticles, GNRs have emerged as a powerful candidate since their surface plasmon resonances (SPR) have strong absorption cross sections at particular wavelengths. As a function of size and shape, the longitudinal SPR of GNRs is readily controllable in the visible or near infrared (NIR) region. The longitudinal SPR of GNRs provides significantly high absorption efficiency compared to gold nanoparticles or gold nanoshells at a certain wavelength of light, when compared at the same volume of particles. Consequently, the optically tunable SPR is easily excited via NIR laser irradiation, which generates heat throughout the photothermal conversion phenomenon. This property can be useful and competitive because the temperature rapidly increases through the efficient conversion of the absorbed radiation from the electronic motion on the surface of the GNRs to thermal energy, causing irreversible damage to the targeted area. In the previous experiments, we demonstrated thermal response of a single patterned GNR cluster in aqueous solution under NIR irradiation with laser-induced fluorescence technique. The laser-induced heating with thermal interaction in the GNRs resulted in considerable spatial and temporal temperature rises in and around the GNR cluster. The temperature rose immediately following the NIR laser exposure and approached at over 50 ◦C within 10 s and 71 ◦C after 90 s. These results confirmed that GNRs exhibited powerful intrinsic absorption and photothermal effects. Beside the efficacy of the photothermal property of GNRs, they are also synthesized in bulk, have a narrow size distributions, nontoxic, and biocompatible. By combination of these factors, GNRs can be tailored for the use of biofilm With the photothermal effect induced by NIR laser irradiation, temperature increased rapidly around the GNR cluster and could be used to heat up nearby biofilm structures. It was observed that the GNR cluster significantly affected not only bacterial cell membranes but also the disruption of multi-layered biofilm structures. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Jo et al. do not specifically teach the use of pulsed laser electromagnetic radiation and the pulse lengths recited in claims 17 and 35. These deficiencies are cured by the teachings of Wen and Sears et al.
Wen teach in the abstract functionalised nanoparticles have been proposed as potential agents for non-invasive therapies where an external source such as a laser or an electro-magnetic wave is used to heat targeted particles for either drug release or malignant cell damage. It is desirable to have intracellular reactions to minimise the damage to health cells. However, it is still debatable from the thermal response point of view, whether intracellular hyperthermia is better than extracellular delivery due to conventional ideas of localisation of heat by nanoparticles. This work conducts an analytical study on the heating of a single nanoparticle by a pulsed laser and reveals the potential role of the formation of nanobubbles around heated particles. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal-mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle (the examiner notes that the mechanism of action stated by Wen is substantially identical to what applicant recites in claims 16 and 34-35). Wen teaches that for magnetic nanoparticles heated by external electromagnetic waves or gold nanoparticles heated by continuous wave lasers, both studies reach similar conclusions that the heating of individual nanoparticles is negligible and the temperature increase is localised to a small regime around nanoparticles. The rise of temperature in surrounding liquid by a single nanoparticle is too small to be significant in malignant cell killing. The effectiveness of intracellular therapy is questioned from the thermal response point of view. In many of these applications, nanoparticles are heated in a transparent surrounding by pulsed lasers. With the advancement of laser technologies, more powerful and faster lasers, from a few nanoseconds to a few femtoseconds, are being increasingly used. This will bring rapid heating of nanoparticles that can induce high temperatures spatially confined to the particles. A simple estimation based on typical Photothermal Therapy (PPT) experiments shows that gold nanoparticles can be easily heated to 1000 °C in a few nanoseconds, or more under strong electromagnetic fields. It is It is expected that this transient vapour bubble formation could induce highly localised thermo-mechanical damage to biological structures that is dependent upon bubble dynamics such as bubble velocity and size. This work will investigate the heating of a single nanoparticle in an aqueous solution under different pulsed laser conditions. More importantly, it will examine possible bubble formation around nanoparticles and reveal its potential role in nanoparticle mediated therapies and future biomedical applications (see pages 533-534). Wen teaches that for many ultrafast laser applications, the time scale of laser pulses is comparable to that of energy carriers such as electrons and phonons. Table I summarizes various processes associated with ultrafast laser heating of metallic nanoparticles. The heating of a nanoparticle and the subsequent heat dissipation from the nanoparticle to the surroundings occur in a cascade of events. When the particle is exposed to an ultrafast laser pulse, free electrons absorb the energy of photons and increase their kinetic energy. These highly energetic electrons, having a non-equilibrium distribution of energy, are relaxed through electron-electron scattering in the order of 10-50 femtoseconds. Practically, there is little energy exchange between electrons and phonons within this time scale, and electrons stay in a high energy level. The lattice temperature starts increasing as a result of electron-phonon scattering. A thermal equilibrium between the electrons and the lattice is reached at a time scale of tens of picoseconds depending on the initial rise of electron energy. As the particle temperature increases, energy exchange between the particle and its surrounding medium begins to take place through the phononphonon coupling, which dissipates heat across the particle-medium interface to an adjacent liquid shell at a rate 

    PNG
    media_image1.png
    291
    713
    media_image1.png
    Greyscale

	Wen further teaches Figure 5 illustrates the possible maximum bubble diameter and bubble growth time as a function of laser irradiation power. In the calculation, the laser pulse length is fixed at 10 ns, which is the typical laser pulse used in conventional biomedical applications. As homogeneous nucleation temperature is generally considered to be 80%- 90% of the critical temperature, a quasi-homogeneous nucleation is assumed in the calculation and the nucleation temperature is taken as 600 K when a 1-nm thick vapour film is generated instantly around the gold nanoparticle.  is decided by calculating the energy required to bring the gold nanoparticle and surrounding water of 2-nm thickness to the nucleation temperature and the latent heat for initial bubble generation. Such a simple calculation illustrates some typical characteristics of bubbles around nanoparticles. Under such conditions, the generation of bubbles has an explosive nature. Within a very short period of 10 nanoseconds, bubbles of 1 mm in diameter are generated and reach their maximum diameter of a few mm in less than 1 ms (see pages 537-538). Wen even further teaches that recently there has been some experimental a femtosecond laser-excited particle solution, Kotaidis and Plech and Kotaidis et al. found that gold particles of 9-110 nm in diameter could be excited by a nanosecond laser to produce large vapour bubbles that grow and decay within 1 ns. The generation of vapour bubbles insulates the particle from the surrounding media that resulted in a rapid increase of particle temperature (see page 538). Wen then concludes on page 540 that aiming to enhance our understanding on the intracellular hyperthermia, this work conducted an analytical study of the heating of a nanoparticle in an aqueous solution under pulsed laser conditions. The major findings can be concluded as: 
1. High temperature increase of a single nanoparticle can be achieved by using suitable pulsed lasers. The heating effect is dependent on particle size, thermophysical properties and laser pulse selection. There is an optimal nanoparticle size and laser pulse to achieve the maximum heating effect. 
2. Under optimum conditions, bubbles can form around heated nanoparticles, which challenge the conventional thought of localisation of heat by nanoparticles for intracellular hyperthermia. 3. The formation of nanobubbles has an explosive nature, which can reach a few mm in tens of ns, dependent on the heating effect. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermalmechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle. Intracellular hyperthermia could achieve a similar thermal effect as that of extracellular hyperthermia. 
4. Examples of potential applications show that nanobubbles around heated nanoparticles could be used for future cancer therapy.

Sears et al. is added in the rejection to provide the nexus between microbial biofilms and cancer. Sears et al. teach on page 25 lines 12-15 that the presence of a biofilm increased direct access of potentially oncogenic bacteria and their antigens or toxins to an unshielded epithelial surface where bacterial virulence determinants can induce epithelial cell mutations central to the development of for instance colorectal cancer (CRC).


Jo et al. do not specifically teach the incorporation of an antimicrobial agent encapsulated in a nano- or micro carrier such as liposomes. These deficiencies are cured by the teachings of Thamphiwatana et al.
Thamphiwatana et al. teach in the abstract a novel pH-responsive gold nanoparticle-stabilized liposome system for gastric antimicrobial delivery. By adsorbing small chitosan-modified gold nanoparticles (diameter ~ 10 nm) onto the outer surface of negatively charged However when the stabilized liposomes are present in an environment with neutral pH, the gold stabilizers detach from the liposomes resulting in free liposomes that can actively fuse with bacterial membranes. Using Helicobacter pylori as a model bacterium and doxycycline as a model antibiotic, we demonstrate such pH-responsive fusion activity and drug release profile of the nanoparticle-stabilized liposomes. Particularly, at neutral pH the gold nanoparticles detach and thus the doxycycline-loaded liposomes rapidly fuse with bacteria and cause superior bactericidal efficacy as compared to the free doxycycline counterpart. Our results suggest that the reported liposome system holds a substantial potential for gastric drug delivery; it remains inactive (stable) in the stomach lumen but actively interact with bacteria once reaches the mucus layer of the stomach where the bacteria may reside. An emerging strategy to stabilize liposomes for effective antimicrobial delivery is to bind tiny charged nanoparticles to liposome surfaces. The non-specific adsorption of charged nanoparticles onto phospholipid bilayers provide steric repulsion that inhibits liposomes from approaching each other and then fusing to form larger vesicles (see page 2). In addition, the nanoparticle stabilizers are found to cause lipid surface reconstruction at the points where nanoparticles adsorb. Such surface reconstruction reduces liposome surface tension and further enhances liposome stability. More interestingly, stabilization by small nanoparticles leaves a substantial fraction of the liposome surfaces untouched, making it possible to incorporate additional functionalities to the liposomes and allowing for controlled cargo releases.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by incorporating a pulsed electromagnetic radiation to disrupt microbilogical films because Wen teach in the abstract that functionalised nanoparticles have been proposed as potential agents for non-invasive therapies where an external source such as a laser or an electro-magnetic wave is used to heat targeted particles for either drug release or malignant cell damage. One of ordinary skill in the art would have been motivated to use pulsed radiation with pulse lengths as recited in claims 17 and 34 because Wen teaches that the heating of a single nanoparticle by a pulsed laser reveals the potential role of the formation of nanobubbles around heated particles. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal-mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle (the examiner notes that the mechanism of action stated by Wen is substantially identical to what applicant recites in claims 16 and 34-35). Wen teaches that for magnetic nanoparticles heated by external electromagnetic waves or gold nanoparticles heated by continuous wave lasers, both studies reach similar conclusions that the heating of individual nanoparticles is negligible and the temperature increase is localised to a small regime around nanoparticles. In many of these applications, nanoparticles are heated in a transparent surrounding by pulsed lasers. With the advancement of laser technologies, more powerful and faster lasers, from a few nanoseconds to a few femtoseconds, are being increasingly used. This will bring rapid heating of nanoparticles that can induce high temperatures spatially confined to the particles. A simple estimation based on typical Photothermal Therapy (PPT) experiments shows that gold nanoparticles can be easily heated to 1000 °C in a few nanoseconds, or more under strong electromagnetic fields. It is believed that such transient heat could cause physical damage to adjacent cells by a variety of possible mechanisms such as protein denaturation, melting of hot nanoparticles into cell walls and a rapid vapour bubble formation around nanoparticles, where little information is available. It is expected that this transient vapour bubble formation could induce highly localised thermo-mechanical damage to biological structures that is dependent upon bubble dynamics such as bubble velocity and size. This work will investigate the heating of a single nanoparticle in an aqueous solution under different pulsed laser conditions. More importantly, it will examine possible bubble formation around nanoparticles and reveal its potential role in nanoparticle mediated therapies and future biomedical applications (see pages 533-534). Wen teaches that for many ultrafast laser applications, the time scale of laser pulses is comparable to that of energy carriers such as electrons and phonons. Table I summarizes various processes associated with ultrafast laser heating of metallic nanoparticles. The heating of a nanoparticle and the subsequent heat dissipation from the nanoparticle to the surroundings occur in a cascade of events. When the particle is exposed to an ultrafast laser pulse, free electrons absorb the energy of photons and increase their kinetic energy. These highly energetic electrons, having a non-equilibrium distribution of energy, are relaxed through electron-electron scattering in the order of 10-50 femtoseconds. Practically, there is little energy exchange between electrons and phonons within this time scale, and electrons stay in a high energy level. The lattice temperature starts increasing as a result of electron-phonon scattering. A thermal equilibrium between the electrons and the lattice is reached at a time scale of tens of picoseconds depending on the initial rise of electron energy. As the particle temperature increases, energy exchange between the particle and its surrounding medium begins to take place through the phononphonon coupling, which dissipates 

    PNG
    media_image1.png
    291
    713
    media_image1.png
    Greyscale

	Wen further teaches Figure 5 illustrates the possible maximum bubble diameter and bubble growth time as a function of laser irradiation power. In the calculation, the laser pulse length is fixed at 10 ns, which is the typical laser pulse used in conventional biomedical applications. As homogeneous nucleation temperature is generally considered to be 80%- 90% of the critical temperature, a quasi-homogeneous nucleation is assumed in the calculation and the nucleation temperature is taken as 600 K when a 1-nm thick vapour film is generated instantly around the gold nanoparticle.  is decided by calculating the energy required to bring the gold nanoparticle and surrounding water of 2-nm thickness to the nucleation temperature and the latent heat for initial bubble generation. Such a simple calculation illustrates some typical characteristics of bubbles around nanoparticles. Under such conditions, the generation of bubbles has an explosive nature. Within a very short period of 10 nanoseconds, bubbles of 1 mm in diameter are generated and reach their maximum diameter of a few mm in less than 1 ms (see a femtosecond laser-excited particle solution, Kotaidis and Plech and Kotaidis et al. found that gold particles of 9-110 nm in diameter could be excited by a nanosecond laser to produce large vapour bubbles that grow and decay within 1 ns. The generation of vapour bubbles insulates the particle from the surrounding media that resulted in a rapid increase of particle temperature (see page 538). Wen then concludes on page 540 that aiming to enhance our understanding on the intracellular hyperthermia, this work conducted an analytical study of the heating of a nanoparticle in an aqueous solution under pulsed laser conditions. The major findings can be concluded as: 
1. High temperature increase of a single nanoparticle can be achieved by using suitable pulsed lasers. The heating effect is dependent on particle size, thermophysical properties and laser pulse selection. There is an optimal nanoparticle size and laser pulse to achieve the maximum heating effect. 
2. Under optimum conditions, bubbles can form around heated nanoparticles, which challenge the conventional thought of localization of heat by nanoparticles for intracellular hyperthermia. 3. The formation of nanobubbles has an explosive nature, which can reach a few mm in tens of ns, dependent on the heating effect. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle. Intracellular hyperthermia could achieve a similar thermal effect as that of extracellular hyperthermia. 

While Sears et al. clearly provide the nexus between microbial biofilms and cancer. Sears et al. teach on page 25 lines 12-15 that the presence of a biofilm increased direct access of potentially oncogenic bacteria and their antigens or toxins to an unshielded epithelial surface where bacterial virulence determinants can induce epithelial cell mutations central to the development of for instance colorectal cancer (CRC).
An ordinary skilled artisan would have had a reasonable chance of success in combining Jo et al., Wen, and Sears et al. because Joe et al. clearly teaches the use of application of radiation to disrupt microbial biofilms while Wen teaches the utilization of pulsed laser radiation on nanoparticles to disrupt cells for the treatment of cancer and Sears et al. teach the role that microbial biofilms play in cancer. With regard to the recited pulse lengths in claims 17 and 34 "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore generally, differences in result effective parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such result effective parameters are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). With regard to the limitations reciting “…irradiating said microbiological film by said electromagnetic radiation such as to form vapour bubbles using said nano- or microparticles in said microbiological film, thereby generating a mechanical force for locally altering or disrupting said microbiological film as the consequence of the expansion and/or collapse of said vapour bubbles.” first the two major required steps of claims 16 and 34-35 which are introducing a composition of gold nanoparticles into a microbiological film and irradiatiting said microbiological film using electromagnetic radiation are clearly performed by Jo et al., the formation of vapour bubbles and any other outcome are inherent properties which innately happen. Alternatively the exact mechanism in which the entire process occurs has been clearly taught by Wen as described above.

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by incorporating an antibiotic agent along with the photothermal disruption of biofilms by gold nanoparticles because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The antibiotic will exert additional anti-biofilm effect. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by utilizing liposomes as a nano carrier for the antibiotic agent coupled with gold nanoparticles because Thamphiwatana et al. teach in the abstract a novel pH-responsive gold nanoparticle-stabilized liposome system for gastric antimicrobial delivery. One of ordinary skill in the art would have been motivated to utilize gold nanoparticles coupled with liposomes fir the delivery of  the antibiotic agent because Thamphiwatana et al. teach that by adsorbing small chitosan-modified gold nanoparticles (diameter ~ 10 nm) onto the outer surface of negatively charged phospholipid liposomes (diameter ~ 75 nm), we show that at gastric pH the liposomes have excellent stability with limited fusion ability and negligible cargo releases. However when the stabilized liposomes are present in an environment with neutral pH, the gold stabilizers detach from the liposomes resulting in free liposomes that can actively fuse with bacterial membranes. Using Helicobacter pylori as a model bacterium and doxycycline as a model antibiotic, we demonstrate such pH-responsive fusion activity and drug release profile of the nanoparticle-stabilized liposomes. Particularly, at neutral pH the gold nanoparticles detach and thus the doxycycline-loaded liposomes rapidly fuse with bacteria and cause superior bactericidal efficacy as compared to the free doxycycline counterpart. Our results suggest that the reported liposome system holds a substantial potential for gastric drug delivery; it remains inactive (stable) in the stomach lumen but actively interact with bacteria once reaches the mucus layer of the stomach where the bacteria may reside. An emerging strategy to stabilize liposomes for effective antimicrobial delivery is to bind tiny charged nanoparticles to liposome surfaces. The non-specific adsorption of charged nanoparticles onto phospholipid bilayers provide steric repulsion that inhibits liposomes from approaching each other and then fusing to form larger vesicles (see page 2). In addition, the nanoparticle stabilizers are found to cause lipid surface reconstruction at the points where nanoparticles adsorb. Such surface reconstruction reduces liposome surface tension and further enhances liposome stability. More interestingly, stabilization by small nanoparticles leaves a substantial fraction of the liposome surfaces untouched, making it possible to incorporate additional functionalities to the liposomes and allowing for controlled cargo releases. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Jo et al. and Thamphiwatana et al. because both references teach about the disruption of bacterial biofilms utilizing gold nanoparticles based system.
With regard to the newly added limitation since the method steps and the composition are met by the combined teachings of the prior art references the properties that are recited would necessarily be there as it is innate property of the compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Response to Applicant’s Arguments
Applicants argue there is no teaching in Jo of pulsed electromagnetic irradiation, vapor bubbles or mechanical force locally altering or disrupting microbiological film as a consequence of expansion or collapse of said vapor bubbles, the rejection argues that these limitations are not clearly required and would be inherent properties that innately happen in the method of Jo or, alternatively, result from the combination of Jo with Wen and Sears. Specifically, Applicants argue the rejection relies on Wen for finding a teaching of pulsed irradiation of nanoparticles in the formation of nanobubbles around heated particles and relies on Sears for finding a “nexus” between microbial biofilms and cancer.
The above assertions are not found persuasive because Jo et al. teach that with the photothermal effect induced by NIR laser irradiation, temperature increased rapidly around the GNR cluster and could be used to heat up nearby biofilm structures. Jo et al. continues the GNR cluster significantly affected not only bacterial cell membranes but also the disruption of multi-layered biofilm structures. Furthermore, Wen teaches nanoparticles are heated in a transparent surrounding by pulsed lasers. Wen also teaches that functionalised nanoparticles have been proposed as potential agents for non-invasive therapies where an external source such as a laser or an electro-magnetic wave is used to heat targeted particles for either drug release or malignant cell damage. One of ordinary skill in the art would have been motivated to use pulsed radiation with pulse lengths as recited in claims 17 and 35 because Wen teaches that the heating of a single nanoparticle by a pulsed laser reveals the potential role of the formation of nanobubbles around heated particles. Wen teaches the rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal-mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle. Wen teaches the rapid formation and contraction of bubbles around heated nanoparticles, 
Applicants argue Jo, Wen and Sears fail to teach the incorporation of an antimicrobial agent in a composition comprising nano- microparticles according to amended claim 16. Applicants argue the teachings of Jo and Thamphiwatana do not disclose two compositions useful for the same purpose as asserted. Applicants argue Jo describes disrupting biofilms by generating sufficient heat for lysing bacteria membranes. Applicants argue Jo teaches nonchemical disinfection of a biofilm through the generation of sufficient heat to rupture or collapse bacterial membranes and disparages the use of antimicrobial agents. Applicants argue in contrast to Jo, Thamphiwatana is directed to a pH-responsive gold nano-particle stabilized liposome system for gastric antimicrobial delivery, where changing pH levels in the lining of the stomach can effect a pH-responsive drug delivery such that antibiotics may be delivered to the mucus layer of the stomach without releasing in the stomach lumen. Rather than disinfecting biofilms as in Jo, Applicants argue Thamphiwatana is directed to treating bacterial infections in the stomach where heat or irradiation would clearly be detrimental, with antibacterial agents that are known to be ineffective against biofilms as expressly taught in Jo. Applicants argue the rejection fails to explain how Thamphiwatana could be interpreted to be useful for the same purpose as Jo, that of nonchemical disinfecting of a biofilm without antibiotics. Applicants argue Jo focuses on heat damage to bacterial membranes while Thamphiwatana provides no teaching of biofilms whatsoever. Applicants argue the heat damage of Jo is clearly inappropriate for treating the gastric system and is not conducive to the release of liposomes that would themselves be expected to be damaged from the heat. Applicants argue one would have not reason to combine the teachings of Jo and Thamphiwatana as they are not analogous art and one would expect no benefit or a reasonable chance of success from the combination absent the benefit of the instant application. Without hindsight, Applicants argue one would not have a expectation of success to somehow combine the continuous thermal irradiation of Jo and the pH based release of antimicrobial agents from Thamphiwatana. Applicants argue the antimicrobial agents recited in the independent claims and the resulting effect of enhancing penetration of the antimicrobial agents in the microbiological film are clearly distinct from that of combined Jo and Thamphiwatana. 
This is not found persuasive because Jo et al. teach a method for biofilm disinfection by raising biofilm temperature using the photothermal effect of a gold nanorod cluster. Jo et al. teach gold nanorods (GNRs) are capable of generating enough heat to lyse bacteria by heating biofilm via laser irradiation. Jo et al. teach the photothermal effect of GNRs on the biofilm structure results in a considerable reduction of cell viability and biofilm thickness. Jo et al. teach several quantitative measurements of bacterial mortality and biofilm destruction show an increase in efficacy with increasing durations of laser irradiation. Jo et al. teach scanning electron 
Applicants argue the irradiating a microbiological film by pulsed electromagnetic radiation to form vapour bubbles using said nano- or microparticles in said microbiological film, thereby generating a mechanical force for locally altering or disrupting said microbiological film as the consequence of the expansion and/or collapse of said vapour bubbles wherein said composition comprises antimicrobial agents and wherein said method comprises enhancing penetration of the antimicrobial agents in the microbiological film as claimed is not only contrary to the teachings of the cited references but also provides new and unexpected results relative to the teachings of the prior art. Applicants argue the synergistic effect of vapour nanobubble mediated cluster disruption and antibiotic treatment is supported by experimental data in the examples of the specification as described in paraphs 87-100 of the disclosure. 
This is not found persuasive because the data is not commensurate in scope with the instantly claimed invention. The data merely shows that the combination of 10x vapour nanobubbles (i.e. gold nanoparticles with subsequent laser treatment creating nanobubbles) and tobramycin, specifically, decreases the number of colony forming units. No other amtimicrobial is tested; specifically, the NaOCl recited in claim 40 is not tested. Additionally, only dependent claim 20 recites gold particles specifically. Furthermore, synergy is not calculated. 
New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-21, 23-24, 26 and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (Nanotechnology, 24, 1-8, 2013, previously provided), Wen (Int. J. Hyperthermia, November 2009; 25(7): 533–541, previously cited), Sears et al. (WO 2015/038731, previously cited), McNealy et al. (US 2014/0093550, newly cited), Sherwani et al. (PLOS ONE, 10(7), 2015, 1-20, newly cited) and as evidenced by the definition of laser by Merriam Webster dictionary, accessed on March 2, 2020, previously cited).
Note: The claims are examined with respect to the elected species.
Note: Laser is defined as “a device that utilizes the natural oscillations of atoms or molecules between energy levels for generating a beam of coherent electromagnetic radiation usually in the ultraviolet, visible, or infrared regions of the spectrum also : the beam of coherent radiation itself”

Applicant Claims
Applicant claims a method for disrupting and/or altering a microbiological film.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Jo et al. teach in the abstract a method for biofilm disinfection by raising biofilm temperature using the photothermal effect of a gold nanorod cluster. Gold nanorods (GNRs) are capable of generating enough heat to lyse bacteria by heating biofilm via laser irradiation. To test this, GNRs are synthesized using wet chemistry and a single GNR cluster is fabricated using photo-lithography technique. The GNR cluster is directly applied to the biofilm and its effects on bacteria are measured before and after laser irradiation. The photothermal effect of GNRs on the biofilm structure results in a considerable reduction of cell viability and biofilm thickness. Several quantitative measurements of bacterial mortality and biofilm destruction show an increase in efficacy with increasing durations of laser irradiation. Scanning electron microscopy images of the irradiated bacteria show obvious morphological damage such as rupture or collapse of the bacterial cell membrane in the biofilm. These results indicate that GNRs are useful and a potential material for use in photothermal treatments, particularly biofilm disinfection. Jo et al. disclose in page 2 that recently, metal nanoparticles with unique photothermal properties have been considered as prime agents in biomedical applications in which they are employed to achieve the selective heating of the local environment. A single particle can absorb many photons because metal particles are extremely efficient absorbers of light. Consequently, all the absorbed energy ends up as heat, so high Among many metal nanoparticles, GNRs have emerged as a powerful candidate since their surface plasmon resonances (SPR) have strong absorption cross sections at particular wavelengths. As a function of size and shape, the longitudinal SPR of GNRs is readily controllable in the visible or near infrared (NIR) region. The longitudinal SPR of GNRs provides significantly high absorption efficiency compared to gold nanoparticles or gold nanoshells at a certain wavelength of light, when compared at the same volume of particles. Consequently, the optically tunable SPR is easily excited via NIR laser irradiation, which generates heat throughout the photothermal conversion phenomenon. This property can be useful and competitive because the temperature rapidly increases through the efficient conversion of the absorbed radiation from the electronic motion on the surface of the GNRs to thermal energy, causing irreversible damage to the targeted area. In the previous experiments, we demonstrated thermal response of a single patterned GNR cluster in aqueous solution under NIR irradiation with laser-induced fluorescence technique. The laser-induced heating with thermal interaction in the GNRs resulted in considerable spatial and temporal temperature rises in and around the GNR cluster. The temperature rose immediately following the NIR laser exposure and approached at over 50 ◦C within 10 s and 71 ◦C after 90 s. These results confirmed that GNRs exhibited powerful intrinsic absorption and photothermal effects. Beside the efficacy of the photothermal property of GNRs, they are also synthesized in bulk, have a narrow size distributions, nontoxic, and biocompatible. By combination of these factors, GNRs can be tailored for the use of biofilm disinfection. Jo et al. disclose in the discussion section on page 6 that when light strikes the GNR cluster, photons are absorbed by each GNR depending on the appropriate wavelength of the light. The energy of the absorbed photon is transformed to a hot electron distribution, after which electron–phonon interactions transfer the absorbed energy into the lattice of the particle. The With the photothermal effect induced by NIR laser irradiation, temperature increased rapidly around the GNR cluster and could be used to heat up nearby biofilm structures. It was observed that the GNR cluster significantly affected not only bacterial cell membranes but also the disruption of multi-layered biofilm structures. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Jo et al. do not specifically teach the use of pulsed laser electromagnetic radiation and the pulse lengths recited in claims 17 and 35. These deficiencies are cured by the teachings of Wen and Sears et al.
Wen teach in the abstract functionalised nanoparticles have been proposed as potential agents for non-invasive therapies where an external source such as a laser or an electro-magnetic wave is used to heat targeted particles for either drug release or malignant cell damage. It is desirable to have intracellular reactions to minimise the damage to health cells. However, it is still debatable from the thermal response point of view, whether intracellular hyperthermia is better than extracellular delivery due to conventional ideas of This work conducts an analytical study on the heating of a single nanoparticle by a pulsed laser and reveals the potential role of the formation of nanobubbles around heated particles. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal-mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle (the examiner notes that the mechanism of action stated by Wen is substantially identical to what applicant recites in claims 16 and 34-35). Wen teaches that for magnetic nanoparticles heated by external electromagnetic waves or gold nanoparticles heated by continuous wave lasers, both studies reach similar conclusions that the heating of individual nanoparticles is negligible and the temperature increase is localised to a small regime around nanoparticles. The rise of temperature in surrounding liquid by a single nanoparticle is too small to be significant in malignant cell killing. The effectiveness of intracellular therapy is questioned from the thermal response point of view. In many of these applications, nanoparticles are heated in a transparent surrounding by pulsed lasers. With the advancement of laser technologies, more powerful and faster lasers, from a few nanoseconds to a few femtoseconds, are being increasingly used. This will bring rapid heating of nanoparticles that can induce high temperatures spatially confined to the particles. A simple estimation based on typical Photothermal Therapy (PPT) experiments shows that gold nanoparticles can be easily heated to 1000 °C in a few nanoseconds, or more under strong electromagnetic fields. It is believed that such transient heat could cause physical damage to adjacent cells by a variety of possible mechanisms such as protein denaturation, melting of hot nanoparticles into cell walls and a rapid vapour bubble formation around nanoparticles, where little information is available. It is expected that this transient vapour bubble formation could induce highly localised thermo-mechanical damage to biological structures that is dependent upon bubble dynamics such as bubble velocity and size. This work will investigate the heating of a single nanoparticle in an aqueous solution under different pulsed laser conditions. More importantly, it will examine possible bubble formation around nanoparticles and reveal its potential role in nanoparticle mediated therapies and future biomedical applications (see pages 533-534). Wen teaches that for many ultrafast laser applications, the time scale of laser pulses is comparable to that of energy carriers such as electrons and phonons. Table I summarizes various processes associated with ultrafast laser heating of metallic nanoparticles. The heating of a nanoparticle and the subsequent heat dissipation from the nanoparticle to the surroundings occur in a cascade of events. When the particle is exposed to an ultrafast laser pulse, free electrons absorb the energy of photons and increase their kinetic energy. These highly energetic electrons, having a non-equilibrium distribution of energy, are relaxed through electron-electron scattering in the order of 10-50 femtoseconds. Practically, there is little energy exchange between electrons and phonons within this time scale, and electrons stay in a high energy level. The lattice temperature starts increasing as a result of electron-phonon scattering. A thermal equilibrium between the electrons and the lattice is reached at a time scale of tens of picoseconds depending on the initial rise of electron energy. As the particle temperature increases, energy exchange between the particle and its surrounding medium begins to take place through the phononphonon coupling, which dissipates heat across the particle-medium interface to an adjacent liquid shell at a rate dependent on the interfacial resistance and thermophysical properties of the solid and liquid medium. The temperature difference between the particle and liquid medium diminishes as a thermal equilibrium is achieved, typically within a few hundred picoseconds to 1 nanosecond depending on the liquid medium, particle size and laser pulse intensity.

    PNG
    media_image1.png
    291
    713
    media_image1.png
    Greyscale

	Wen further teaches Figure 5 illustrates the possible maximum bubble diameter and bubble growth time as a function of laser irradiation power. In the calculation, the laser pulse length is fixed at 10 ns, which is the typical laser pulse used in conventional biomedical applications. As homogeneous nucleation temperature is generally considered to be 80%- 90% of the critical temperature, a quasi-homogeneous nucleation is assumed in the calculation and the nucleation temperature is taken as 600 K when a 1-nm thick vapour film is generated instantly around the gold nanoparticle.  is decided by calculating the energy required to bring the gold nanoparticle and surrounding water of 2-nm thickness to the nucleation temperature and the latent heat for initial bubble generation. Such a simple calculation illustrates some typical characteristics of bubbles around nanoparticles. Under such conditions, the generation of bubbles has an explosive nature. Within a very short period of 10 nanoseconds, bubbles of 1 mm in diameter are generated and reach their maximum diameter of a few mm in less than 1 ms (see pages 537-538). Wen even further teaches that recently there has been some experimental evidence showing the physical existence of nanobubbles or microbubbles around small particles. For instance, by applying an X-ray scattering to a femtosecond laser-excited particle solution, Kotaidis and Plech and Kotaidis et al. found that gold particles of 9-110 nm in diameter could be excited by a nanosecond laser to produce large vapour bubbles that grow and decay within 1 ns. The generation of vapour bubbles insulates the particle from the surrounding media that resulted in a rapid increase of particle temperature (see page 538). Wen then concludes on page 540 that aiming to enhance our understanding on the intracellular hyperthermia, this work conducted an analytical study of the heating of a nanoparticle in an aqueous solution under pulsed laser conditions. The major findings can be concluded as: 
1. High temperature increase of a single nanoparticle can be achieved by using suitable pulsed lasers. The heating effect is dependent on particle size, thermophysical properties and laser pulse selection. There is an optimal nanoparticle size and laser pulse to achieve the maximum heating effect. 
2. Under optimum conditions, bubbles can form around heated nanoparticles, which challenge the conventional thought of localisation of heat by nanoparticles for intracellular hyperthermia. 3. The formation of nanobubbles has an explosive nature, which can reach a few mm in tens of ns, dependent on the heating effect. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermalmechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle. Intracellular hyperthermia could achieve a similar thermal effect as that of extracellular hyperthermia. 
4. Examples of potential applications show that nanobubbles around heated nanoparticles could be used for future cancer therapy.
With regard to the limitations reciting “…irradiating said microbiological film by said electromagnetic radiation such as to form vapour bubbles using said nano- or microparticles in said microbiological film, thereby generating a mechanical force for locally altering or disrupting said microbiological film as the consequence of the expansion and/or collapse of said vapour 
Sears et al. is added in the rejection to provide the nexus between microbial biofilms and cancer. Sears et al. teach on page 25 lines 12-15 that the presence of a biofilm increased direct access of potentially oncogenic bacteria and their antigens or toxins to an unshielded epithelial surface where bacterial virulence determinants can induce epithelial cell mutations central to the development of for instance colorectal cancer (CRC).


Jo et al. do not specifically teach wherein the nano-or microparticles of the composition are encapsulated in said nano-or micro carrier; wherein said nano- or micro carrier has an outer diameter less than or equal to 500 nm; wherein the antimicrobial agents comprise NaOCl; wherein the nano- or microparticles of the composition are functionalized with poly-ethylene glycol. These deficiencies are cured by the teachings of McNealy et al.
McNealy et al. teach a system of stabilized metallic nanoparticles is described that includes metallic nanoparticles coated with a hydrophilic polymer that has been reacted with a catechol-based ligand. Also described are stable, metallic nanoparticles that can be used alone or in conjunction with biocides, antibiotics, or other treatment systems in a method to disrupt a biofilm and facilitate its removal from a surface. The nanoparticles can be metal, such as gold. The nanoparticles can be sterically stabilized, such as with a polymer, or charge stabilized, such as with citrate, resulting in nanoparticles having modified surfaces. This surface modification is thought to enhance the stability of the nanoparticles and decrease their likelihood of aggregation, which, in turn, enhances their ability to disrupt and disperse existing biofilms (see abstract). In one embodiment, the stabilized nanoparticles can be used in conjunction with an oxidizing or non-oxidizing biocide to further improve the disruption and/or destruction of a biofilm. It should further be understood that the stabilized metallic nanoparticles can be utilized in conjunction with a combination of biocides. Oxidizing biocides can include, without limitation, halogen-based biocides. For example, chlorine and bromine-based biocides, such as sodium hypochlorite (which the examiner notes is NaOCl), chlorine dioxide, chloroisocyanurates, bromine, 1-bromo-3-chloro-5,5-dimethylhydantoin, bromine chloride and bromine-chlorine mixtures, etc. can be used (paragraph 90). When used in conjunction with a biocide to form a biofilm treatment composition, the stabilized metallic nanoparticles and the biocide can act synergistically to break up the biofilm and kill the microbes, such as bacteria, contained therein (paragraph 93). In yet another embodiment, the hydrophilic polymer can comprise polyethylene glycol, polyethylene oxide, polyvinyl alcohol, polyacrylic acid, polymethacrylic acid, poly(maleic anhydride-alt-1-octadecane), polyethyleneimine, poly-N-vinyl-2-pyrollidone, cyclodextrin, or a combination thereof. For instance, the hydrophilic polymer comprises polyethylene glycol or polyethylene oxide (paragraph 18). In general, any polymer suitable for use in the dispersion medium can be utilized to sterically stabilize the nanoparticles, such as hydrophilic polymers. For example, hydrophilic polymer coatings (which the examiner notes to be encapsulation) can include polyethylene glycol (PEG), polyethylene oxide (PEO), 
Jo et al. do not specifically teach wherein the nano- or microparticles of the composition are conjugated to said nano- or micro carrier as recited in claim 37. This deficiency is cured by the teachings of Sherwani et al.
Sherwani et al. teach Photodynamic therapy (PDT) has been found to be effective in inhibiting biofilm producing organisms. We investigated the photodynamic effect of gold nanoparticle (GNP) conjugated photosensitizers against Candida albicans biofilm. We also examined the photodynamic efficacy of photosensitizer (PS) conjugated GNPs (GNP-PS) to treat skin and oral C. albicans infection in BALB/c mice (see background). The biomimetically synthesized GNPs were conjugated to photosensitizers viz. methylene blue (MB) or toluidine blue O (TB). The conjugation of PSs with GNPs was characterized by spectroscopic and microscopic techniques. The efficacy of gold nanoparticle conjugates against C. albicans biofilm was demonstrated by XTT assay and microscopic studies. The therapeutic efficacy of the combination of the GNP conjugates against cutaneous C. albicans infection was examined in mouse model by enumerating residual fungal burden and histopathological studies (see 

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by incorporating a pulsed electromagnetic radiation to disrupt microbilogical films because Wen teach in the abstract that functionalised nanoparticles have been proposed as potential agents for non-invasive therapies where an external source such as a laser or an electro-magnetic wave is used to heat targeted particles for either drug release or malignant cell damage. One of ordinary skill in the art would have been motivated to use pulsed radiation with pulse lengths as recited in claims 17 and 34 because Wen teaches that the heating of a single nanoparticle by a pulsed laser reveals the potential role of the formation of nanobubbles around heated particles. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal-mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle (the examiner notes that the mechanism of action stated by Wen is substantially identical to what applicant recites in claims 16 and 34-35). Wen teaches that for magnetic nanoparticles heated by external electromagnetic waves or gold nanoparticles heated by continuous wave lasers, both studies reach similar conclusions that the heating of individual nanoparticles is negligible and the temperature increase is localised to a small regime around nanoparticles. In many of these applications, nanoparticles are heated in a transparent surrounding by pulsed lasers. With the advancement of laser technologies, more powerful and faster lasers, from a few nanoseconds to a few femtoseconds, are being increasingly used. This will bring rapid heating of nanoparticles that can induce high temperatures spatially confined to the particles. A simple estimation based on typical Photothermal Therapy (PPT) experiments shows that gold nanoparticles can be easily heated to 1000 °C in a few nanoseconds, or more under strong electromagnetic fields. It is believed that such transient heat could cause physical damage to adjacent cells by a variety of possible mechanisms such as protein denaturation, melting of hot nanoparticles into cell walls and a rapid vapour bubble formation around nanoparticles, where little information is available. It is expected that this transient vapour bubble formation could induce highly localised thermo-mechanical damage to biological structures that is dependent upon bubble dynamics such as bubble velocity and size. This work will investigate the heating of a single nanoparticle in an aqueous solution under different pulsed laser conditions. More importantly, it will examine possible bubble formation around nanoparticles and reveal its potential role in nanoparticle mediated therapies and future biomedical applications (see pages 533-534). Wen teaches that for many ultrafast laser applications, the time scale of laser pulses is comparable to that of energy carriers such as electrons and phonons. Table I summarizes various processes associated with ultrafast laser heating of metallic nanoparticles. The heating of a nanoparticle and the subsequent heat 

    PNG
    media_image1.png
    291
    713
    media_image1.png
    Greyscale

	Wen further teaches Figure 5 illustrates the possible maximum bubble diameter and bubble growth time as a function of laser irradiation power. In the calculation, the laser pulse length is fixed at 10 ns, which is the typical laser pulse used in conventional biomedical applications. As homogeneous nucleation temperature is generally considered to be 80%- 90% of the critical temperature, a quasi-homogeneous nucleation is assumed in the calculation and the nucleation temperature is taken as 600 K when a 1-nm thick vapour film is generated instantly around the gold nanoparticle.  is decided by calculating the energy required to bring the gold nanoparticle and surrounding water of 2-nm thickness to the nucleation temperature and the latent heat for initial bubble generation. Such a simple calculation illustrates some typical characteristics of bubbles around nanoparticles. Under such conditions, the generation of bubbles has an explosive nature. Within a very short period of 10 nanoseconds, bubbles of 1 mm in diameter are generated and reach their maximum diameter of a few mm in less than 1 ms (see pages 537-538). Wen even further teaches that recently there has been some experimental evidence showing the physical existence of nanobubbles or microbubbles around small particles. For instance, by applying an X-ray scattering to a femtosecond laser-excited particle solution, Kotaidis and Plech and Kotaidis et al. found that gold particles of 9-110 nm in diameter could be excited by a nanosecond laser to produce large vapour bubbles that grow and decay within 1 ns. The generation of vapour bubbles insulates the particle from the surrounding media that resulted in a rapid increase of particle temperature (see page 538). Wen then concludes on page 540 that aiming to enhance our understanding on the intracellular hyperthermia, this work conducted an analytical study of the heating of a nanoparticle in an aqueous solution under pulsed laser conditions. The major findings can be concluded as: 
1. High temperature increase of a single nanoparticle can be achieved by using suitable pulsed lasers. The heating effect is dependent on particle size, thermophysical properties and laser pulse 
2. Under optimum conditions, bubbles can form around heated nanoparticles, which challenge the conventional thought of localization of heat by nanoparticles for intracellular hyperthermia. 3. The formation of nanobubbles has an explosive nature, which can reach a few mm in tens of ns, dependent on the heating effect. The rapid formation and contraction of bubbles around heated nanoparticles, associated with the propagation of pressure waves, could bring thermal mechanical damage to surrounding cells at a dimension much larger than that of a nanoparticle. Intracellular hyperthermia could achieve a similar thermal effect as that of extracellular hyperthermia. 
4. Examples of potential applications show that nanobubbles around heated nanoparticles could be used for future cancer therapy.
While Sears et al. clearly provide the nexus between microbial biofilms and cancer. Sears et al. teach on page 25 lines 12-15 that the presence of a biofilm increased direct access of potentially oncogenic bacteria and their antigens or toxins to an unshielded epithelial surface where bacterial virulence determinants can induce epithelial cell mutations central to the development of for instance colorectal cancer (CRC).
An ordinary skilled artisan would have had a reasonable chance of success in combining Jo et al., Wen, and Sears et al. because Joe et al. clearly teaches the use of application of radiation to disrupt microbial biofilms while Wen teaches the utilization of pulsed laser radiation on nanoparticles to disrupt cells for the treatment of cancer and Sears et al. teach the role that microbial biofilms play in cancer. With regard to the recited pulse lengths in claims 17 and 34 "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore generally, differences in result effective parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such result effective parameters are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). With regard to the limitations reciting “…irradiating said microbiological film by said electromagnetic radiation such as to form vapour bubbles using said nano- or microparticles in said microbiological film, thereby generating a mechanical force for locally altering or disrupting said microbiological film as the consequence of the expansion and/or collapse of said vapour bubbles.” first the two major required steps of claims 16 and 34-35 which are introducing a composition of gold nanoparticles into a microbiological film and 

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by incorporating an antibiotic agent along with the photothermal disruption of biofilms by gold nanoparticles because "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The antibiotic will exert additional anti-biofilm effect. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by utilizing nano carrier for the antibiotic agent coupled with gold nanoparticles because McNealy et al. teach a system of stabilized metallic nanoparticles is described that includes metallic nanoparticles coated with a hydrophilic polymer that has been reacted with a catechol-based ligand. Also described are stable, metallic nanoparticles that can be used alone or in conjunction with biocides, antibiotics, or other treatment systems in a method to disrupt a biofilm and facilitate its removal from a surface. The nanoparticles can be metal, such as platinum, silver, iron (II, III) oxide (Fe.sub.3O.sub.4), and gold. The nanoparticles can be sterically stabilized, such as with a polymer, or charge stabilized, such as with citrate, resulting in nanoparticles having modified surfaces. This surface modification is thought to enhance the  In one embodiment, the stabilized nanoparticles can be used in conjunction with an oxidizing or non-oxidizing biocide to further improve the disruption and/or destruction of a biofilm. It should further be understood that the stabilized metallic nanoparticles can be utilized in conjunction with a combination of biocides. Oxidizing biocides can include, without limitation, halogen-based biocides. For example, chlorine and bromine-based biocides, such as sodium hypochlorite (which the examiner notes is NaOCl), chlorine dioxide, chloroisocyanurates, bromine, 1-bromo-3-chloro-5,5-dimethylhydantoin, bromine chloride and bromine-chlorine mixtures, etc. can be used (paragraph 90). When used in conjunction with a biocide to form a biofilm treatment composition, the stabilized metallic nanoparticles and the biocide can act synergistically to break up the biofilm and kill the microbes, such as bacteria, contained therein (paragraph 93). In yet another embodiment, the hydrophilic polymer can comprise polyethylene glycol, polyethylene oxide, polyvinyl alcohol, polyacrylic acid, polymethacrylic acid, poly(maleic anhydride-alt-1-octadecane), polyethyleneimine, poly-N-vinyl-2-pyrollidone, cyclodextrin, or a combination thereof. For instance, the hydrophilic polymer comprises polyethylene glycol or polyethylene oxide (paragraph 18). In general, any polymer suitable for use in the dispersion medium can be utilized to sterically stabilize the nanoparticles, such as hydrophilic polymers. For example, hydrophilic polymer coatings (which the examiner notes to be encapsulation) can include polyethylene glycol (PEG), polyethylene oxide (PEO), polyvinyl alcohol (PVA), polyacrylic acid (PAA), polymethacrylic acid (PMAA), poly(maleic anhydride-alt-1-octadecane), polyethyleneimine (PEI), poly-N-vinyl-2-pyrollidone (PNVP), or cyclodextrin polymer (paragraph 75). McNealy et al. teach with regard to instant claim 38 in 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Jo et al. by conjugating the gold nanoparticles to a nanocarrier because Sherwani et al. teach Photodynamic therapy (PDT) has been found to be effective in inhibiting biofilm producing organisms. We investigated the photodynamic effect of gold nanoparticle (GNP) conjugated photosensitizers against Candida albicans biofilm. We also examined the photodynamic efficacy of photosensitizer (PS) conjugated GNPs (GNP-PS) to treat skin and oral C. albicans infection in BALB/c mice (see background). The biomimetically synthesized GNPs were conjugated to photosensitizers viz. methylene blue (MB) or toluidine blue O (TB). The conjugation of PSs with GNPs was characterized by spectroscopic and microscopic techniques. The efficacy of gold nanoparticle conjugates against C. albicans biofilm was demonstrated by XTT assay and microscopic studies. The therapeutic efficacy of the combination of the GNP conjugates against cutaneous C. albicans infection was examined in mouse model by enumerating residual fungal burden and histopathological studies (see methods). The GNP-PS conjugate based PDT was found to 
	With regard to the newly added limitation since the method steps and the composition are met by the combined teachings of the prior art references the properties that are recited would necessarily be there as it is innate property of the compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIGABU KASSA/Primary Examiner, Art Unit 1619